I would like to congratulate Mr. Mogens Lykketoft on his election as President of the General Assembly at its seventieth session. His experience and wisdom will be an invaluable guide to the Assembly. The theme of this session, “The United Nations at 70: the road ahead for peace, security and human rights”, is timely. We urgently need to find new approaches and to rise above the political divisions and put people first in an age when the old ways are proving inadequate to the challenges we face today.
We are a world of nation States, but the new conflicts and threats that imperil our peace and security do not recognize borders. Non-State actors, such as the so-called Islamic State, threaten to destroy sovereign States. They do not confine their acts of horrific cruelty within official boundaries. Experts in social media recruit followers in faraway countries, luring them with false promises and persuading many young people that their barbaric actions will bring them closer to God. That is sickening, and there can be no greater a slur on Islam, which is a religion of peace, moderation and justice.
But those extremists cannot be defeated by traditional military means alone. Five years ago, I stood before the Assembly and called for a global movement of moderates, a movement of all religions, of all countries, to marginalize extremists, to reclaim the centre and reshape the agenda in the direction of peace and pragmatism. We in Malaysia have followed up, both through practical action and by building intellectual capacity. Central to that effort is a reaffirmation of Islam’s true nature, because we must acknowledge that, at the moment, we are not winning the propaganda war against the so-called Islamic State. Its twisted narrative is not being countered in a way adequate to preventing many misguided people from joining or supporting it from afar. So it is more important than ever that we spread awareness about authentic Islam, most especially when conflicts persist and people lose hope. For it is there that extremism finds fertile soil. And those who fight for extremism, for a perversion of true Islam, are among the main drivers of the current migration crisis in the Middle East.
Islam unequivocally prohibits the killing of civilians during war. It explicitly protects minorities and respects those of other faiths. It urges the pursuit of knowledge and stresses both justice and compassion. As the Prophet Muhammad said, you will not enter paradise until you have faith, and you will
not complete your faith until you love one another as you love yourselves. That means that there should be no strife among Muslims, including between Shia and Sunni, who may take different paths but seek the same destination.
Islam condemns the destruction of historical sites that are part of the world’s cultural heritage. The lies of the so-called Islamic State include the claim that it is their duty to destroy historical sites, because the Prophet Muhammad destroyed the idols that had been introduced into the Kaaba in Mecca. That reasoning is based on a false analogy. The Kaaba was built by the prophet Abraham for the worship of the one true God, and later generations added the idols. The Prophet Muhammad was commanded to purify the Kaaba of those idols for its use by his followers and to bring it back to its original form. The historical sites being destroyed by the so-called Islamic State were never used for the worship of the one God and then later desecrated, so the argument for destroying them does not and cannot apply. Moreover, God informs us that the sites that we travel to and that denote past civilizations, some of which were global super-Powers in their time but are that no longer, are signs that remind us not to be arrogant, but to walk the earth humbly. We must combat the so-called Islamic State and its warped ideology by explaining why their path is un-Islamic and why their actions are evil, theologically incoherent and a travesty of Islam, which commands us to be knowledgeable, compassionate and humble.
The Malaysian Government has helped to develop an important body of scholarship that does just that. An international group of Sunni and Shia scholars representing a cross-section of the global Muslim community has been convened in Kuala Lumpur. Its mission is to define an Islamic State, based on the continuity of Islamic religious thought through the past 14 centuries. Such a State is nothing like the entity in Syria and Iraq that usurps that name. The scholars have unanimously emphasized that an Islamic State must deliver justice in all its forms, political, economic and in the courts, to its citizens. It must be based on the objectives of sharia, or maqasid sharia, which are the protection and enhancement of life, religion, intellect, property, family and dignity.
An Islamic State must defend the various peoples under its rule and preserve their religions, languages and historic sites, because God commands us, “Indeed, we have made you nations and tribes, that ye may
32/55 15-29658

01/10/2015 A/70/PV.22
know one another”. God could have created us as one religious community, but in order to test us, He did not do so, and He orders us to compete with each other in being virtuous. A true Islamic State, therefore, aids God’s divine intent to test humankind and urges us to compete in virtue, in knowledge, kindness, compassion and humility, but, crucially, it does not coerce us to do so. Those are Islam’s true principles. The so-called Islamic State knows nothing of Islam’s noble ideals, compassion or solemn duty to care for and learn about our fellow human beings. They are violating divine will. They are desecrating the name of our religion through their self-proclaimed caliphate, to which no true Muslim will pledge allegiance. That is the message that we must spread to Muslims and non-Muslims. And I call on the Umma to rise with one voice and let the world ring when we say to the so-called Islamic State that it does not represent us.
Let no one doubt how seriously Malaysia regards the problem of militants, both those who wish to use Kuala Lumpur as a transit point and those who wish to sow violence and destruction at home. Much of our work on that problem cannot be revealed for security reasons. Some may be led to think that, because Malaysia has not suffered a successful terrorist attack, we do not have national security challenges. That is not the case. Our tireless and ever-vigilant security forces have intercepted many would-be IS recruits transiting through Kuala Lumpur. It is because of our efforts that those recruits have not fallen into the darkness that blights Syria and Iraq. But, unfortunately, some have. We have identified 39 Malaysians who have travelled to join the so-called Islamic State, and we have arrested more than 100 of our citizens suspected of links to the so-called Islamic State.
Those threats are real. There are people who want to bring terror to our streets. We will not stand for it, and they will not succeed, for Malaysia has been and will always be a land where many faiths and ethnicities freely prosper and thrive. But we must strive harder to combat the terrorist threat together. Military and intelligence services need to share information and countries need to collaborate more and dare to pre-emptively arrest as necessary. We have passed legislation to enable that. When the evidence is irrefutable, we will take action unhesitatingly. If our citizens’ lives are threatened by the possible bombing of a mall or a railway station, we would be negligent in our duty if we did not intervene before it was too late.
The year 2015 has given us examples of inspiring new approaches. For instance, the United States restored diplomatic relations with Cuba. That was a historic achievement and an exemplary display of moderation in action. It took courage. It would not have happened had those wishing to cling to old political divisions held sway. Forward-thinking leaders put their people’s interests first.
Similar courage is needed to permanently address the injustice that the Palestinians have suffered since 1948. Decades of impunity and the systematic dehumanization of Palestinians has culminated in increasing violence, illegal settlements and violations of rights. The frustration and anger felt by the Palestinians resonates with Muslims worldwide. If the world continues to turn a blind eye to their suffering, we risk another catastrophe in the occupied Palestinian territory. We will also fail to uphold the right to self- determination, which was one of the founding principles of the United Nations when it was created 70 years ago.
On that note, given the violations of the Al-Aqsa Mosque that took place on Rosh Hashanah in Jerusalem this year and the aggression against its worshippers three weeks ago, I call on the Israeli Government to live up to Judaism’s highest ethical principles and, in particular, to the essential message of the Torah, as succinctly expressed by the sage Hillel of the first century before the Common Era. When asked to describe the Torah in a nutshell, he said, “That which is despicable to you, do not do to your fellow”.
That dictum, known universally in all religions as the Golden Rule, could herald the dawn of a much needed revitalized relationship between Muslims and Jews. Currently Israel is exerting its authority over Islam’s third holiest site, in defiance of the jurisdiction of King Abdullah of Jordan, its lawful custodian. It is, therefore, Israel’s duty to facilitate the visits of Muslims from all over the world. For that is an aspiration held by all devout Muslims that they pray to realize in their lifetime.
Putting people first will not always be easy, but the problems of today require new and global solutions. As a member of the Security Council, Malaysia will continue to raise such issues. Reforming the Security Council so as better to reflect the realities of 2015, rather than those of 1945, represents a good start in building a new and adequately responsive global architecture.
15-29658 33/55

A/70/PV.22 01/10/2015
We in Malaysia know how much that is needed. We were extremely disappointed that the proposed Council resolution to set up an international tribunal on the matter of the shooting down of Malaysia Airlines Flight MH-17 was not adopted because the right of veto was used. We will continue to seek justice through other legal options, because we owe it to the families of those who perished in that outrageous crime.
But whether it be reforming the United Nations, combating extremism or dealing with migration, greater mutual effort is necessary. We must look into ourselves and our own traditions to create new mechanisms. We believe that moderation is key. Moderation is not about being weak. On the contrary, it shows courage and strength — the strength to push for peace and put the people first. It is a principle that runs through all civilizations and faiths. Islam embodies it in the concept of wasatiyyah and Confucianism as chung yung. Both translate as the middle path or the golden mean. It is a principle that we must rediscover. At the twenty-sixth Summit of the Association of Southeast Asian Nations in Malaysia in April, we reaffirmed our commitment to such an approach, when we adopted the Langkawi Declaration on the Global Movement of Moderates.
Malaysia stands ready to share its experience of upholding Islam and marginalizing extremism; of implementing the objectives of shariah, while practicing democracy; of maintaining a multi-ethnic society, where different faiths coexist and prosper; and of showing that Islam can not only succeed, but also drive progress and successful economic development. As we cooperate to solve the scourges of poverty, hatred, war and human-made and natural disasters, which have given us today’s refugee crises, we must draw from our spiritual traditions that generosity of spirit that goes beyond legal requirements.
The eightieth chapter of the Koran, the surah ‘Abasa, opens with God criticizing the Prophet Muhammad — whom we Muslims regard as God’s Beloved — because he frowned and turned away when one of his followers, a poor blind man, interrupted him to ask a question while he was preaching to a rich and powerful unbeliever. If God promptly rebuked the Prophet Muhammad, how much more do we — especially we the leaders of the Muslim world — stand to be rebuked by our Creator if we frown and turn away from our fellow Muslims, those who are poor and marginalized and are now fleeing Syria in massive numbers, causing social and economic distress
in Europe? Are we not then partially responsible for the ensuing European hostility directed at Islam, the faith we love, and at our fellow Muslims?
On that account, over the years, Malaysia has taken in numerous individuals fleeing war, starvation and persecution. We currently have hundreds of thousands of irregular migrants, and we took in more earlier this year, when there was a dire humanitarian situation in the Andaman Sea. I am pleased to announce today that, in order to help alleviate the current refugee crisis, Malaysia will do its share and open our doors to another 3,000 Syrian migrants over the next three years.
New international solutions are needed to deal with the migration crises. The millions fleeing are people, and they are people like us. They should be of concern to us all. We must respect our common humanity. We must transcend the silos of race and faith. When we look at the images of the desperate migrants, who are the victims of extremists or whose lives are degraded by hunger and poverty, we must see them not as strangers, but as our brothers and sisters.
It is only when we see that dreadful picture of three-year-old Aylan Kurdi, who was washed ashore, and recognize our own children in that tragic boy’s innocent face that we will act as our better selves. People around the world cry out for our help. We cannot — we must not — pass on by.
